301 F.3d 736
UNITED STATES of America, Plaintiff-Appellee,v.James G. COLVIN, Defendant-Appellant.
No. 00-3400.
United States Court of Appeals, Seventh Circuit.
August 12, 2002.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division. No. 99 CR 158. S. Hugh Dillin, Judge.
Before FLAUM, Chief Judge, POSNER, COFFEY, EASTERBROOK, RIPPLE, MANION, KANNE, ROVNER, DIANE P. WOOD, EVANS, WILLIAMS, Circuit Judges.

ORDER

1
Appellant James G. Colvin's Petition for Rehearing and Petition for Rehearing En Banc is GRANTED, the panel decision of January 17, 2002, is VACATED, and the appeal is restored to the calendar for reargument before the full court at a date and time to be announced.